Citation Nr: 0629423	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's right knee patellofemoral 
syndrome.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's left knee patellofemoral 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from November 1998 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office which, in 
pertinent part, established service connection for right knee 
patellofemoral syndrome and left knee patellofemoral syndrome 
and assigned noncompensable evaluations for those 
disabilities.  In December 2002, the veteran reported that he 
had moved to Colorado.  The veteran's claims file was 
subsequently transferred to the Denver, Colorado, Regional 
Office (RO).  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
knee and left knee disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to initial 
compensable evaluations for the veteran's right knee 
patellofemoral syndrome and left knee patellofemoral 
syndrome.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his right knee and left knee 
disabilities are manifested by significant pain and physical 
impairment.  He requests that he be afforded an additional VA 
examination for compensation purposes in order to accurately 
assess his service-connected right knee and left knee 
disabilities.  

In reviewing the record, the Board observes that a June 2003 
VA treatment record states that the veteran complained of 
bilateral knee pain.  On examination, the veteran exhibited 
full ranges of motion of the knee and no findings of 
instability.  An impression of "most likely this is a 
patellar subluxation problem" was advanced.  The report of a 
September 2004 VA examination for compensation purposes 
states that the veteran's claims file was not available of 
review.  On examination, the veteran exhibited limitation of 
motion of the knees.  The examiner stated that a review of 
the veteran's clinical records was necessary in order to 
properly ascertain the nature and severity of his knee 
disabilities.  

The Court has held that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish higher initial evaluations 
and/or earlier effective dates for the veteran's right knee 
and left knee disabilities.  Therefore, the issues must be 
remanded to the RO so that proper notice may be issued to the 
veteran which includes an explanation as to the type of 
evidence necessary to establish entitlement to higher initial 
evaluations and earlier effective dates for his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Cheyenne, 
Wyoming, VA Medical Center after 2004, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's right knee 
patellofemoral syndrome and left knee 
patellofemoral syndrome.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should expressly state 
whether or not the veteran exhibits 
recurrent subluxation and/or lateral 
instability of either knee.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right knee 
and left knee disabilities and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
right knee and the left knee should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right knee and left knee 
disabilities upon his vocational 
pursuits. 

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

4.  Then readjudicate the veteran's 
entitlement to initial compensable 
evaluations for his right knee 
patellofemoral syndrome and left knee 
patellofemoral syndrome.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' 
Appeals


